Case 7:19-cv-00832-MFU-JCH Document 13 Filed 12/14/20 Page 1 of 9 Pageid#: 129




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

 ANTHONY JOSE MEYERS,                               )
     Petitioner,                                    )       Civil Action No. 7:19-cv-00832
                                                    )
 v.                                                 )       MEMORANDUM OPINION
                                                    )
 J.C. STREEVAL,                                     )       By: Michael F. Urbanski
        Respondent.                                 )       Chief United States District Judge


                                    MEMORANDUM OPINION

         On November 18, 2019, petitioner Anthony Jose Meyers, proceeding pro se, filed a

 petition for relief pursuant to 28 U.S.C. § 2241, alleging that he was deprived of good time

 credits without due process following seven prison disciplinary hearings. This case addresses

 Incident Report (IR) No. 2795071, which was heard before a Disciplinary Hearing Officer

 (DHO) on February 3, 2016. On March 3, 2020, respondent J.C. Streeval 1 filed a motion to

 dismiss or, alternatively, for summary judgment with accompanying memorandum, exhibit

 and attachments. ECF Nos. 9, 10, 10-1. Meyers did not respond to the motion. For the

 reasons stated below, the court GRANTS the motion to dismiss or for summary judgment

 and DISMISSES Meyers’s motion for relief under 28 U.S.C. § 2241.

                                             BACKGROUND

         Meyers is incarcerated at United States Penitentiary (USP), Lee in Jonesville, Virginia.

 He complains about procedures in a disciplinary hearing that resulted in the loss of good

 conduct time (GCT).


         1 Warden J.C. Streeval has been substituted for Acting Warden D. Lue as respondent in this matter.
 See Fed. R. Civ. P. 25(d) (allowing substitution of parties for public officers named as parties in an action).
Case 7:19-cv-00832-MFU-JCH Document 13 Filed 12/14/20 Page 2 of 9 Pageid#: 130




        In IR No. 2795071, Meyers was accused of possession of a weapon. ECF No. 10-1 at

 49. On December 17, 2015, while returning Meyers to his cellblock from the recreation

 program, staff conducted a visual search of Meyers. Id. During the search, Meyers handed

 the officer his shorts, which had an item hanging from a string on the front of the shorts. Id.

 Upon further inspection, the item was determined to be a blue, sharpened piece of plastic

 approximately 5½ inches long. Id. The prison-manufactured weapon was secured without

 further incident. Id.

        The incident report charging Meyers with possession of a weapon was reviewed by the

 Unit Disciplinary Committee (UDC), which referred the matter to the DHO for a hearing. Id.

 A hearing was held on February 3, 2016. Id. at 46-48. Meyers waived his right to a staff

 member and witnesses. Id. at 46. During the hearing Meyers presented no documentary

 evidence and declined to make any statement. Id. at 47.

        The DHO found that Meyers Meyers committed the prohibited act of possession of a

 weapon. Id. The DHO considered the eyewitness written account of the reporting officer,

 the photograph of the blue sharpened piece of plastic, and fact that Meyers declined to

 comment, make a statement, or provide any documentary evidence during the DHO hearing.

 Id. From these facts the DHO drew an adverse inference that Meyers committed the

 prohibited act as charged. Id. The DHO determined that if Meyers believed that he did not

 commit the prohibited act as charged, he would have specifically denied doing so and

 presented some sort of defense to the charge. Id. Thus, the DHO concluded that the evidence

 supported a finding that Meyers committed the prohibited act of possession of a weapon. Id.




                                               2
Case 7:19-cv-00832-MFU-JCH Document 13 Filed 12/14/20 Page 3 of 9 Pageid#: 131




        The DHO sanctioned Meyers to disallowance of forty-one days of GCT, sixty days of

 disciplinary segregation, and loss of commissary and visiting privileges for 180 days. Id. The

 DHO thoroughly explained his rationale for the sanctions imposed. Id. The DHO’s report

 was issued on March 9, 2016, and the report reflects that it was delivered to Meyers the same

 day. Id. at 47-48. Another copy was delivered to Meyers on January 20, 2020. Id. at 48.

        Meyers asserts that following the hearing he requested a copy of the DHO report, but

 did not receive it. ECF No. 1 at 3. Meyers further alleges that the administrative record does

 not support the decision and disposition reached by the DHO. Id. at 5.

        In his petition brought pursuant to 28 U.S.C. § 2241, Meyers claims that his due process

 rights were violated in the disciplinary hearing proceedings. Id. at 1. He seeks expungement

 of his disciplinary record and reinstatement of his lost GCT. Id. Respondent, in his motion

 to dismiss or, in the alternative, for summary judgment, argues that Meyers failed to exhaust

 his administrative remedies; that his claim that he did not receive the DHO report is

 contradicted by Federal Bureau of Prisons (BOP) records; that he has failed to state a claim

 for a due process violation; and that he received the due process afforded by Wolff v.

 McDonnell, 418 U.S. 539 (1974). ECF No. 9 at 1-2; ECF No. 10 at 1-2.

                                        DISCUSSION

 I. Exhaustion of Administrative Remedies

        Although § 2241 does not contain a statutory exhaustion requirement, courts require

 petitioners to exhaust their administrative remedies prior to bringing a habeas corpus cause of

 action. McClung v. Shearin, 90 F. App’x 444, 445 (4th Cir. 2004). The exhaustion requirement

 gives prison officials an opportunity to develop a factual record and provides prisons “an


                                               3
Case 7:19-cv-00832-MFU-JCH Document 13 Filed 12/14/20 Page 4 of 9 Pageid#: 132




 opportunity to resolve disputes concerning the exercise of their responsibilities before being

 haled into court.” Jones v. Bock, 549 U.S. 199, 204 (2007). Failure to exhaust may be excused

 only on a showing of cause and prejudice. McClung, 90 F. App’x at 445 (citing Carmona v.

 United States Bureau of Prisons, 243 F.3d 629, 634 (2d Cir. 2001)).

        The BOP administrative remedy program is set out at 28 C.F.R. § 542.10 – 542.19.

 Inmates are directed to first attempt informal resolution of an issue to staff and each warden

 establishes procedures for the informal resolution of complaints. 28 C.F.R. § 542.13. If an

 inmate is not satisfied with the response he receives from his attempt at informal resolution,

 he may file an administrative remedy request. Id. The deadline for completion of informal

 resolution and submission of a formal administrative remedy request is twenty days following

 the date on which the basis for the request occurred. 28 C.F.R. §542.14(a).

        Administrative remedy requests involving issues other than DHO hearings are

 submitted to the institution staff member designated to receive such requests. 28 C.F.R. §

 542.14(c)(4). Appeals of DHO decisions are submitted initially to the Regional Director for

 the region where the inmate is located. 28 C.F.R. § 542.14(d)(2). An inmate who is not

 satisfied with the Regional Director’s response may submit an appeal to the General Counsel

 within thirty days of the date the Regional Director signed the response. 28 C.F.R. § 542.15(a).

 Appeal to the General Counsel is the final administrative appeal. Id. Appeals to the Regional

 Director are made on BP-10 forms and appeals to the General Counsel are made on BP-11

 forms. 28 C.F.R. § 542.15(b)(1).

        In his petition, Meyers does not address the administrative exhaustion requirement.

 See generally ECF No. 1. Respondent Streeval, with his motion to dismiss or for summary


                                                4
Case 7:19-cv-00832-MFU-JCH Document 13 Filed 12/14/20 Page 5 of 9 Pageid#: 133




 judgment, submitted a declaration from the Special Investigative Services (SIS) Lieutenant for

 USP Lee, who stated that he had reviewed BOP files and there was no indication that Meyers

 had filed any administrative remedy requests with respect to IR 2795071. See Decl. of Corey

 Davis, ECF No. 10-1 at 6. According to SIS Lieutenant Davis, Meyers has filed, or attempted

 to file, just one administrative remedy during his incarceration. Id. at 5.

        As noted above, Meyers did not file a reply to respondent’s motion. Because Meyers

 did not dispute Davis’s declaration that he failed to exhaust his administrative remedies, the

 court finds that the claims are unexhausted. See Fed. R. Civ. P. 56(e) (“If a party fails to

 properly support an assertion of fact or fails to properly address another party’s assertion of

 fact as required by Rule 56(c), the court may … consider the fact undisputed for purposes of

 the motion[.]”); see also ECF No. 10-1 at 6.

        In addition, the court notes that, according to respondent, after BOP officials

 discovered that the original DHO reports were missing from Meyers’s central file, they

 provided him with duplicate reports in January of 2020. ECF No. 10-1 at 4; see also id. at 48

 (reflecting delivery of copy of DHO report for IR 2795071 on January 20, 2020). Thus, even

 if Meyers did not receive a copy of the DHO report after the hearing, he has received it now

 and has had ample time to exhaust his administrative remedies and so inform the court. 2

 Accordingly, the court finds that Meyers has not exhausted his administrative remedies and

 DISMISSES his case for failure to exhaust.

        II. Merits



        2  The time limits noted above may be extended when an inmate demonstrates a valid reason for the
 delay. 28 C.F.R. § 542.15(a); see also id. § 542.15(b) (listing possible reasons for delay).
                                                    5
Case 7:19-cv-00832-MFU-JCH Document 13 Filed 12/14/20 Page 6 of 9 Pageid#: 134




        Respondent Streeval argues in the alternative that Meyers received due process during

 the disciplinary hearing proceedings and is not entitled to habeas corpus relief. In order to be

 granted a writ of habeas corpus, a petitioner must show that he is in custody in violation of

 the Constitution, laws, or treaties of the United States. 28 U.S.C. § 2241(c)(3). In Sandin v.

 Conner, 515 U.S. 472 (1995), the Supreme Court described the limited instances in which a

 prison inmate can make out a claim that a liberty interest has been taken without due process

 and acknowledged that under certain circumstances a state may create liberty interests which

 are protected by the Due Process Clause. Id. at 483-84 (citing Wolff v. McDonnell, 418 U.S.

 539 (1974), and Meachum v. Fano, 427 U.S. 215 (1976)). However, the interests generally are

 limited to those which impose “atypical and significant hardship on the inmate in relation to

 the ordinary incidents of prison life.” Id. at 484.

        Meyers lost 41 days of GCT as a result of the infraction, and it is well-established that

 inmates have a liberty interest in the forfeiture of vested good time credits. Batra v. Smith,

 No. 3:13CV787, 2016 WL 4249494, at *2 (E.D. Va. Aug. 9, 2016) (citing Henson v. United

 States Bureau of Prisons, 213 F.3d 897, 898 (5th Cir. 2000)); Downs v. Gill, No. DKC-10-964,

 2011 WL 1457757, at *3 (D. Md. Apr. 15, 2011) (citing Henson, 213 F.3d at 898). Thus, GCT

 can only be taken from a prisoner in a manner that comports with due process.

        The Supreme Court described the process due a prisoner accused of a disciplinary

 infraction in Wolff as follows: (1) He must receive written notice of the charges; (2) He must

 be allowed to call witnesses and present documentary evidence in his defense when permitting

 him to do so will not be unduly hazardous to institutional safety or correctional goals; and (3)




                                                  6
Case 7:19-cv-00832-MFU-JCH Document 13 Filed 12/14/20 Page 7 of 9 Pageid#: 135




 There must be a written statement by the fact finder as to the evidence relied on and reasons

 for the decision. 418 U.S. at 564, 566.

        Meyers received written notice of the charges and was afforded the opportunity to

 present witnesses and evidence. ECF No. 10-1 at 46-47. He acknowledged that he understood

 his rights before the DHO. Id. at 46. The DHO made a written record noting the evidence

 relied on to find petitioner guilty and the reasons for the sanctions imposed. Id. at 47.

        Further, BOP records indicate that Meyers received a copy of the DHO report on

 March 9, 2016. See id. at 4, 18, 48. Even if he did not receive the report at that point, however,

 he received a duplicate copy on January 20, 2020. See id. at 4, 48. Meyers has not argued that

 any delay in issuance of the DHO report to him prejudiced him in his ability to file an

 administrative appeal. See Williams v. O’Brien, No. 7:08cv00424, 2008 WL 2943146, at *2

 n.4 (W.D. Va. July 30, 2008) (noting that late delivery of DHO report to inmate did not affect

 right to appeal DHO decision where he had an opportunity to show that delay was not his

 fault); see also Orozco v. Breckon, No. 7:19cv00040, 2020 WL 1542094, at *2 (W.D. Va. Mar.

 31, 2020) (“It is not the mere fact of the government’s delay that violates due process, but

 rather the prejudice resulting from such delay.” (quoting Consolidation Coal Co. v. Borda, 171

 F.3d 175, 183 (4th Cir. 1999)). Thus, it appears that Meyers received the process he was due

 in accordance with Wolff.

        Meyers also asserts that there was insufficient evidence presented at the hearing to

 show that he had committed the disciplinary infractions of which he was found guilty. ECF

 No. 1 at 5. However, it is not the job of the courts to assess the weight of the evidence when

 reviewing a prison disciplinary hearing, but only to determine whether the guilty finding has


                                                 7
Case 7:19-cv-00832-MFU-JCH Document 13 Filed 12/14/20 Page 8 of 9 Pageid#: 136




 support of some facts or any evidence at all. Tyler v. Hooks, 945 F.3d 159, 170 (4th Cir. 2019)

 (citing Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455-56 (1985)). “As

 long as a hearing officer’s decision is supported by some evidence and the requirements of

 Wolff have been met, the decision cannot be disturbed on judicial review.” Massengale v.

 Streeval, No. 7:19cv543, 2020 WL 4227559, at *4 (W.D. Va. July 23, 2020). “[T]he relevant

 question is whether there is any evidence in the record that could support the conclusion

 reached by the disciplinary board.” Hill, 472 U.S. at 455-56; see also Tyler, 945 F.3d at 170

 (quoting Hill, 472 U.S. at 455-56).

        Here, the DHO relied on the reporting staff member’s written account, the photograph

 of the homemade weapon found attached to Meyers’s shorts, and Meyers’s failure to make a

 statement or otherwise present a defense to the charge. ECF No. 10-1 at 47. The DHO

 determined that the evidence in the case supported a finding that Meyers committed the

 prohibited act of possession of a weapon Id.; see also Williams, 2008 WL 2943146, at *2

 (noting that “[f]ederal courts will not review the accuracy of a disciplinary committee’s

 finding[s] of fact” unless “they are unsupported by any evidence or are wholly arbitrary and

 capricious,” and finding that petitioner had “failed to make any such showing sufficient to

 displace the DHO’s findings of fact”); see also Moses v. Bledsoe, No. 1:03 CV 149, 2004 WL

 3317657, at *9 (finding that petitioner provided vague unsupported allegations and assertions).

 The DHO’s finding is neither unsupported nor arbitrary and capricious.

        Therefore, the court GRANTS respondent’s motion for summary judgment.

                                       CONCLUSION




                                               8
Case 7:19-cv-00832-MFU-JCH Document 13 Filed 12/14/20 Page 9 of 9 Pageid#: 137




        For the foregoing reasons, the court GRANTS respondent Streeval’s motion to

 dismiss or, alternatively, motion for summary judgment, ECF No. 9, and DISMISSES

 Meyers’s motion for relief under 28 U.S.C. § 2241.

        An appropriate Order will be entered.

                                           Entered: December 9, 2020
                                                              Michael F. Urbanski
                                                              Chief U.S. District Judge
                                                              2020.12.10 16:10:27 -05'00'
                                           Michael F. Urbanski
                                           Chief United States District Judge




                                                9
